Citation Nr: 1722037	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  11-08 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral knee disability.

2.  Entitlement to service connection for a neurological disability of the bilateral lower extremities, to include neuropathy and/or radiculopathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel



INTRODUCTION

The Veteran served on active duty from September 1980 to December 1980, and February 2003 to February 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Board notes that the Veteran has asserted entitlement to service connection for neuropathy and radiculopathy of the bilateral lower extremities.  However, based upon his contentions, he is essentially asserting service connection for a neurological disability of the right and left lower extremities variously diagnosed as neuropathy and radiculopathy.  Critically, as described in the April 2016 Report of Contact, the Veteran is not asserting service connection for any disability of the upper extremities, and no such claim has been pursued during the pendency of the appeal.  The Board has therefore rephrased the issue accordingly.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran asserts entitlement to service connection for a bilateral knee disability and a neurological disability of the bilateral lower extremities.  For the reasons set forth below, the Board finds that these matters must be remanded to the AOJ for additional evidentiary development.

The Veteran claims that he suffers from a bilateral knee disability as a result of a fall sustained during his military service.  Alternatively, his representative has contended that the Veteran has a bilateral knee disability secondary to his service-connected lumbar spine disability.  To this end, the Board recognizes that the Veteran is service-connected for a lumbar spine disability resulting from this in-service fall.  Although the Veteran's service treatment records do not document complaints of a knee disability, he is competent to assert that he experienced knee pain during his military service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  Moreover, the Veteran's VA treatment records document current complaints of bilateral knee pain.  See the VA treatment records dated September 2011.

With respect to the claimed neurological disability of the bilateral lower extremities, the Veteran contends that these disabilities are proximately due to or aggravated by his service-connected lumbosacral spine disability.  See the statement of the Veteran's representative dated August 2013.  VA treatment records indicate that EMG/NCV studies from 2010 revealed mild bilateral S1 radiculopathy.  See, e.g., the VA treatment records dated November 2013.  Additionally, the VA active medical list shows that the Veteran is prescribed Gabapentin to treat neuropathy symptoms.  See, e.g., VA treatment records dated 2010 through 2013.  Further, a September 2013 disability benefits questionnaire (DBQ) submitted by the Veteran shows a diagnosis of mild bilateral radiculopathy.  However, VA examinations of the lumbosacral spine conducted in March 2010, November 2014, and April 2016 indicate that the Veteran does not have radicular pain or other symptoms of radiculopathy.  The Board therefore finds the disability picture is unclear as to the diagnosis and etiology of the claimed neurological disability of the lower extremities.

As the Veteran has not been afforded VA examinations with respect to the claimed bilateral knee disability and neurological disability of the bilateral lower extremities, the Board finds that these matters must be remanded in order to afford him with VA examinations to address the diagnoses and etiology of the claimed disabilities.  See Charles v. Principi, 16 Vet. App. 270 (2002); see also 38 C.F.R. § 3.159(c)(4) (2016) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

Prior to arranging for the Veteran to undergo further VA examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain all pertinent, outstanding records.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding records of VA evaluation and/or treatment of the Veteran from April 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed bilateral knee disability.  All indicated tests and studies should be conducted.  The contents of the electronic claims file must be made available to the examiner for review in connection with the examination.

The examiner should either diagnose or rule-out a disability of the right and left knees.

With respect to any diagnosed right and left knee disabilities, the examiner should render an opinion, with supporting rationale, addressing whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability:

(a) had its onset in service or is otherwise medically related to in-service injury or disease; or, if not, 
(b) was caused OR aggravated by a service-connected disability-in particular, his lumbar spine disability.

If aggravation by service-connected disability is found, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

In addressing the above, the examiner must consider and discuss all pertinent medical, periodical, and other objective in- and post-service evidence, and all lay assertions.

In this regard, the examiner should note that the absence of evidence of treatment for a claimed disability in the Veteran's service treatment records should not serve as the sole basis for a negative opinion.

The examiner is also advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

3. Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed neurological disability of the right and left lower extremities.  All indicated tests and studies should be conducted.  The contents of the claims file must be made available to the designated individual for review in connection with the examination.

The examiner should either diagnose or rule-out a neurological disability of the right and left lower extremities, to include neuropathy and/or radiculopathy.

With respect to any diagnosed neurological disability of the right and left lower extremity, the examiner should render an opinion, with supporting rationale, addressing whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability:

(a) had its onset in service or is otherwise medically related to in-service injury or disease; or, if not, 

(b) was caused OR is or has been aggravated by a service-connected disability-in particular, his lumbar spine disability.

If aggravation by service-connected disability is found, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.
In addressing the above, the examiner must consider and discuss all pertinent medical, periodical, and other objective in- and post-service evidence, and all lay assertions.

In this regard, the examiner should note that the absence of evidence of treatment for a claimed disability in the Veteran's service treatment records should not serve as the sole basis for a negative opinion.

The examiner is also advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

4. Thereafter, readjudicate the claims on appeal.  If a benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

